Title: From James Madison to Alexander J. Dallas, 30 October 1804
From: Madison, James
To: Dallas, Alexander J.


Sir.Department of State 30th. Octr. 1804.
I have the honor to enclose a copy of a letter written from this Department to Mr. Joseph Cabrera, detained in prison at Philadelphia, on a charge of forgery, in answer to his application to be exempted from the cognizance of our Laws, on the suggestion of his making part of the Mission of Spain to this Country. He has since transmitted to me the originals of the documents, certified copies of which are also enclosed, in order to bring himself within the principle stated in my letter. You will therefore be pleased to take the most advisable means for bringing his claim to a judicial decision in the most summary manner. Should he be ordered to be released from the prosecution, as there is no room to doubt he will, it is desireable for the sake of the public security that he should nevertheless be detained until arrangements can be concerted for returning him to Spain for trial—a course sanctioned by the law of Nations & concurring with the personal wishes he has expressed. I have only to add as a fact within my recollection, that the Envoy of Spain, introduced to me this Gentleman, in the character which the documents he produces import. I am &c.
J. Madison
